                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

CLAUDINE JEANETTE WILSON,

                      Plaintiff,

v.
                                                    Case No. CIV-18-075-RAW-KEW

Commissioner of Social Security
Administration,

                      Defendant.

                                           ORDER

       On February 26, 2019, Magistrate Judge West entered a Report and

Recommendation in the above-referenced case, recommending that plaintiff=s motion to

transfer venue be denied. Also recommended is this action be dismissed because of the

pro se plaintiff=s failure to obtain service in a timely fashion, follow the orders of the court,

and prosecute the case. Plaintiff, appearing pro se, did not file an objection to the Report

and Recommendation. The court notes, however, that plaintiff has now obtained proper

service on the United States Attorney=s Office for this District and the United States

Attorney General, two of the entities she has been instructed to properly serve. The Report

and Recommendation was clearly correct when filed, but in the court=s preference for

resolution of cases on the merits, the case will not be dismissed at this time.




                                               1
       The Report and Recommendation of the United States Magistrate Judge (#13) is

hereby AFFIRMED and ADOPTED in part and deemed moot in part. Plaintiff=s motion to

transfer venue (#12) is denied.

       ORDERED THIS 28th DAY OF MARCH, 2019.




                                         2
